
	
		I
		111th CONGRESS
		1st Session
		H. R. 2581
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Ms. Bordallo (for
			 herself, Mr. Honda,
			 Mr. Faleomavaega,
			 Mr. Abercrombie,
			 Ms. Hirono,
			 Mr. Al Green of Texas, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for a
		  health survey regarding Native Hawaiians and other Pacific
		  Islanders.
	
	
		1.Short titleThis Act may be cited as the
			 Native Hawaiian and Other Pacific Islander Health Survey
			 Act of 2009.
		2.Native Hawaiian
			 and other Pacific Islander health surveyPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317T
			 the following:
			
				317U.Native
				Hawaiian and other Pacific Islander health survey
					(a)In
				generalThe Secretary shall
				award a contract or grant to an entity to develop and conduct a health survey
				regarding Native Hawaiians and other Pacific Islanders in the 50 States, the
				District of Columbia, American Samoa, the Commonwealth of the Northern Mariana
				Islands, Guam, the Federated States of Micronesia, the Republic of the Marshall
				Islands, and the Republic of Palau—
						(1)to identify the
				unmet health and health care needs of such Native Hawaiians and other Pacific
				Islanders; and
						(2)to establish
				baseline health information (to the extent such information is lacking) to
				achieve equity in health information for the Native Hawaiian and other Pacific
				Islander community.
						(b)Targeting of
				data collectionEfforts to
				collect data pursuant to this section shall be targeted to those States, the
				District of Columbia, territories, and affiliated Pacific jurisdictions with
				the highest concentrations of Native Hawaiians and other Pacific Islanders
				based on the regular decennial census conducted for 2010.
					(c)AnalysisThe
				Secretary shall award a contract or grant to an entity—
						(1)to analyze and
				prepare the data collected under this section for distribution; and
						(2)to submit the
				data, analysis, and any corresponding documents to the National Center for
				Health Statistics for internal review.
						(d)Public
				availabilityThe Secretary
				shall, to the extent appropriate, make publically available the data, measures,
				and analysis collected or generated pursuant to this section.
					(e)ReportNot
				later than the end of fiscal year 2015, the Secretary shall submit a report to
				the Congress on the activities carried out under this section and the data,
				measures, and analysis collected or generated pursuant to this section.
					(f)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary for the period of fiscal years
				2010 through 2015, of which not less than $8,000,000 shall be for carrying out
				subsection
				(c).
					.
		
